Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-5, 7-10, 12, 13, and 15-23 are pending.  Claims 16-23 are newly added.  Claims 1, 7, 10, 12, and 21 are independent.

Response to Applicant’s Remarks
2.	The amended title filed July 12, 2022 is approved.
	The indicated allowability of previous claims 10 and 14 is withdrawn.  In the Office Action dated April 14, 2022, the limitations of dependent claims 10 and 14 were not given the broadest reasonable interpretation.  The limitations are also taught by Yamazaki et al. (US 2013/0088762 A1), referring para 0058 of Yamazaki et al. describing a case when paper jam occurs. 
By the amendment filed July 12, 2022, claim 10 has been rewritten in independent form, the claim 14 limitation has been incorporated in independent claim 12, and claim 14 has been canceled.  
Rejections of claims 10 and 12 and dependent claims 13, 15, 18, and 19 in view of Yamazaki et al. (US 2013/0088762 A1) follow.  This Office Action is made non-final.
Rejection under 35 U.S.C. 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 10, 12, 13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US 2013/0088762).	Yamazaki et al. was cited in the IDS filed March 15, 2022.
	Regarding claims 10 and 12, Yamazaki et al. discloses an automatic document feeder (ADF) and a method of routing media through the ADF. The feeder comprises:
a media path (30 in Fig. 1) to route media through an image read area (74 in Fig. 1) for the ADF (a limitation of claim 12) and past an image reader (76 in Fig. 1, para 0028) (a limitation of claim 10);
an opposing roller pair (28 in Fig. 1) in the media path after the image reader (76) (Fig. 1) and
a media ramp (40 in Figs. 1-3) rotatably supported along the media path (30) after the image read area (74 for ADF reading by 76) and before the opposing roller pair (28) (see rotation of an end 40B of 40, Figs. 2-3, refer also to para 0018-0044 and 0055-0057),
wherein, between the read area (74) for the image reader (76) and the opposing roller pair (28), rotation of the media ramp (40) varies a height of the media path (30) (para 0058, Figs. 2-3, when paper jam occurs on the transport path surface 38, downward rotation of end portion 40B of transport path member 40, or ramp, varies the height of media path 30 between the read area 74 for 76 in ADF reading mode and the opposing roller pair 28, as shown in positions shown in Figs. 2 and 3).
	Further regarding method claim 12 which recites “directing the media includes, between the image read are and the opposing roller pair, varying a spacing of the media, this limitation is also met by para 0058 and Figs. 2-3 of Yamazaki et al. since, varying a spacing of the media is done by downward rotation of the transport path member 40, or ramp, to allow jam to be removed, and all these are part of a process of directing the media to the roller pair 28).

Regarding claim 13/12, the directing the media includes rotatably positioning an end (40B) of the rotatable media ramp (40) along the media path (30) (Figs. 1-3, para 0038-0044).
Regarding claim 18/10, the media ramp (40) is rotatably supported about a first end (40A) thereof, and a second end (40B) of the media ramp (40) is to extend toward the read area (74) for the image reader (76) (see Figs. 1-3, especially the change of position of 40B, and para 0038-0044).
Regarding claim 19/18, in the read area (74) for the image reader (76), the media path (30) is to route media in a first direction (the left-to-right direction, Fig. 1), and the second end (40B) of the media ramp (40) extends in a direction (the right-to-left direction, Fig. 1) opposite the first direction (Figs. 1-3, para 0038-0044).

Rejection under 35 U.S.C. 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2013/0088762) in view of Takahashi (US 4486015). Takahashi was also cited in the IDS filed 03/15/2022.

Regarding claim 15/12, Yamazaki et al. differs from the claimed invention in that the rotatable ramp (40) discussed for claim 12 above does not include a plurality of rotatable media ramp segments supported about a common axis along the media path (between the image read area and the opposing roller pair).  Such a feature is taught by Takahashi (see Figs. 1 and 2, col. 2, line 20 - col. 3, line 30) to more smoothly transport an original with breaks (Fig. 7, bill having breaks 31; col. 6, lines 28-39).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Takahashi to provide Yamazaki et al. with the feature as claimed in order to provide ramp including a plurality of rotatable media ramp segments supported about a common axis along the media path (30), to more smoothly transport an original in a case the original has breaks.

Allowable Subject Matter
7.	Claim 20 is objected to as being dependent upon a rejected base claim (claim 10), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 20 recites “the media ramp includes a plurality of ramp segments independently rotatably supported about a common axis”.  This limitation in combination with the limitations of independent claim 10 is not taught by Yamazaki et al. (US 2013/0088726 A1) alone or in combination with other prior art references of record.  

8.	Independent claims 1, 7, and 21 as amended each includes the limitation recited in claim 20 discussed above.  The limitation in combination with other limitations of any of claims 1, 7, and 21 is not taught by Yamazaki et al. alone or in combination with other prior art references of record.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674